84774: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








22-17161: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 84774


Short Caption:D. VS. DIST. CT. (STATE, DEP'T OF FAMILY SERVS.)Court:Supreme Court


Lower Court Case(s):Clark Co. - Eighth Judicial District - J355030Classification:Original Proceeding - Civil - Mandamus


Disqualifications:SilverCase Status:Notice in Lieu of Remittitur Issued/Case Closed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


PetitionerJerry T. DonohueAbira Grigsby
							(The Grigsby Law Group)
						


Real Party in InterestA.D.Mary Frances McCarthy
							(Legal Aid Center of Southern Nevada, Inc.)
						


Real Party in InterestF.D.Mary Frances McCarthy
							(Legal Aid Center of Southern Nevada, Inc.)
						


Real Party in InterestState of Nevada Department of Family ServicesJoseph T. Barrett
							(Clark County District Attorney/Juvenile Division)
						Steven B. Wolfson
							(Clark County District Attorney)
						


RespondentRobert TeutonAaron D. Ford
							(Attorney General/Carson City)
						


RespondentThe Eighth Judicial District Court of the State of Nevada, in and for the County of ClarkAaron D. Ford
							(Attorney General/Carson City)
						





Docket Entries


DateTypeDescriptionPending?Document


05/26/2022Filing FeeFiling Fee Paid. $250.00 from Grigsby Law Group. Check No. 1487. (SC).


05/26/2022Petition/WritFiled Emergency Petition for Writ of Mandamus. (SC).22-16865




05/26/2022AppendixFiled Appendix to Petition for Writ - Volume 1. (SC).22-16867




05/27/2022OtherJustice Abbi Silver disqualified from participation in this matter. Disqualification Reason: Voluntary Recusal


05/31/2022Order/DispositionalFiled Order Denying Petition.  "ORDER the petition DENIED."  LS/EC/KP  (SC)22-17161




06/27/2022RemittiturIssued Notice in Lieu of Remittitur. (SC)22-20191




06/27/2022Case Status UpdateNotice in Lieu of Remittitur Issued/Case Closed. (SC)



Combined Case View